By Mr. Justice Thornton:.
This cause is brought up by writ of error, to a decree of a chancellor, dissolving an injunction, and dissolving a bill, filed by the plaintiff in error against the defendants. The final decree was pronounced upon a demurrer to the bill, and no masons are assigned for which the decree was entered. The* matters in the bill are to be- taken as all true-; and they present a case, we think, which called forthe=aid of the protecting powers of a court of equity.
• Three executions from a justice of the- peace, on judgments rendered in favor of the defendant, Bell,, were- levied upon a negro slave, as the property of one Stephen Miller, the- defendant in said executions : whereupon, a claim to the said slave- was preferred by the complainant, according to the statute regulating the trial' of the right of property; and by the verdict of a jury, the claim was sustained, and the slave declared not to be liable to the satisfaction of the executions. It seems that an appeal was taken the Circuit Court, from the said decision of a jury, and that before any final trial of that matter, three alias Ji. fas. were issued upon the same- judgments, and levied a second time upon the same slave. The bill prays, to enjoin the defendant, Bell, from further proceedings on his said executions against the said slave, until the appeal should be finally heard, and for such other relief as might seem meet.
The statute allows a plaintiff in execution, after a a levy and claim of the property by • a third person, to issue other executions on his judgment, to be levied *53on other property than that claimed; but to allow the same property to he taken by such second execution, especially after a verdict that it .is not liable, would be making amere farce of the-whole proceeding under the act. We must presume that, in the dissolution of the injunction, and dismissal of the bill by the chancellor below, he was influenced by the consideration, that an adequate remedy could be pursued by the complainant in the courts of law; for, the matters disclosed in the bill evidently show a manifest abuse of legal process, greatly to the injury, of ■ the complainant. ■ ' I cannot perceive, however, any strictly legal course, by which redress could be aflorded to him. A super sedeas of. these executions, could not be effected by a prayer for that writ to a Judge of a Circuit or County Court; for that prayer is only granted, where, from an inspection of the record, it would seem that an execution had improperly issued. If the memoranda in the justice’s book could be dignified with the name of a record, which I believe has never been allowed, yet the matters which, altogether, form the ground of the relief sought here, would not appear in such a transcript. The fact, that the appeal taken to the trial of the right of property, has not yet been determined adversely to the complainant, would not appear: nor could the execution be restrained in that mode of procedure, from a particular subject: it would be either not superseded at all, 'or superseded in toto ; which last would be an injury to the plaintiff in execution, not warranted by the law. A certiorari of the case would only result in a trial de novo, which would not reach the. complaint; because, no matter which merely goes to suspend an ■execution, or to divert it from a particular subject, could constitute a bar to the action. The audita querela, has been superseded by the express decisions *54of this Court, if it were an appropriate remedy for the abuse of process, from a justice of the peace. The only remedy, I apprehend, which can be afforded, is furnished by the bill of injunction; to which-,, the- objection, that it relates, in cases like this, to a personal matter, and so could be compensated, by an action at law for damages, has been solemnly overruled by this. Court, as well as by other tribunals in the United-States, of the highest legal authority. It is, therefore, decreed by this Court,' that the decree below be-reversed, the- injunction be re-instated, and that the-chancellor below, make such further orders and decrees, as the justice of the case may require, not inconsistent with the principles of this opinion..